Title: To James Madison from Stephen Kingston, 5 June 1803 (Abstract)
From: Kingston, Stephen
To: Madison, James


5 June 1803. “I beg leave to transmit you the inclosed (original) letter from Mr. Sarratea dated Madrid 25 feby. last, for the purpose of being noticed in the Instructions of State to the Minister of the United States there, and to entreat such attention to the subject of those agressions as may obtain from the government of Spain, fair, reasonable, and speedy compensation, without which our Bankruptcies must ensue.”
 

   
   Tr (DNA: RG 76, Spain, Treaty of 1819, Misc. Records, ca. 1801–24). 1 p. Kingston made this copy for inclusion in his letter to John Quincy Adams, 24 June 1822.



   
   For Kingston’s claim against Spain, see his letter to JM of 12 Feb. 1803, calendared in PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:319.


